'IN
                                                                       14th COlWOKAPPEALS
                                                                           HOUSlONi/EXAS

                                                                          JUN 17 2035
                             4H * H-li'@P>$®& ~ceA rt~N-\mmkmiEeuumm-         CLERK
                                '.             In \hc
                                                    (Wff o& ifyapeds
                                oJr ?&l fajfmm .Uu& W; 1?x^ 77QQ2.

                                          Chtulet Bfil
                                            f/V,DOeSlgqi4.

                                       "The S-hs4e c>£- *TfxCvS
                                             (Appe^)

Apftf^i ftf £W- ^liar I4l2fr4j J t4l3rjn lm«a 4*Vy ^H jjfJ^f E>is4ir»>-
Pra 5><l hm£ or reSoonyL -ho &rv)Aer\ brwS- bo-khz U^nmi^phte i\oslices <£>£ -fl-fop
              Is:                        :




                                                                   0



                                            ^_




                    '




                                           n,


                                                              44**-i Arxap fil^j^ UaJ ik. n«M~ ihss
                                                                                           Q
file a Pn) £e fen 4i£>   ftr r?s,<e)fcmp A© 4*fop
                 :          :                           , .IfT,                                    :




As^A\ At Ox ^             ld>-nte>'.f*&. yTM^in ! •) a? - (?'A &f?cs^ 4^ V-v,J '•>,-\p&?u 4'^ &-j£r &•-> mantes, ^
                                "   $                                         v           "'   $
   <Q '>             ^J~^               I   '           Cf            C           $            -

                                                        5f.




 ',";      ,."       .9                 ~           u        '    "                   t                       \

•By gfrpPAik .SotT.                             :


                                                                  Sg.Spgg.4^fti)llm St...hto 4f f J.

                                        :                                                 ^ptae^aM ?m &e


                                                                                           iar© Ahs.fege,g pig. Bwi.
                                                                                          l-W,;?"-e rfc TES^
                                LXH>&if&i'g„r£
                                      ?&$>$. £f- *sotUK
                                                 So^W'fQ,



i hgrcka' £3UrK£-\x tyrJr on 44tt. &**> al AurtL. :2CHT,A. ir^e. A* I /.wr4 eon*.



                                     -t-




                                                           Ch&rks Rfefl
                                                          "OoeAlafld^. Pfz3 &&
                                                          U   0




     ^j) •      "       "                  ~         :'                          ""
\t\ ^W^-i-aift/sJ Dufi^CQ H ii^ -rkft-tm Aw/l^U ."T^X/aA yVroJa A'^gsil ol&efgire- O ^ r